Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 16, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on June 16, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 6, 7, 10, 11, and 13–15 are now amended.
Claims 1–20 are pending in the application. 
RESPONSE TO ARGUMENTS
The Applicant’s note regarding the discrepancy between the Office stamping of “all references considered” on the July 30 and December 8 information disclosure statements on one hand, yet also finding non-compliance with 37 C.F.R. § 1.98(b)(5) in the Office Action, is acknowledged. 
Shortly after receiving the present Response, the Office re-docketed the present application to Primary Examiner Justin R. Blaufeld. To avoid any ambiguity, and in the interest of compact prosecution, Examiner Blaufeld hereby certifies that he has reviewed every reference cited in this application—including every information disclosure statement filed by the Applicant and every Notice of References Cited furnished by the Office—regardless of compliance with 37 C.F.R. § 1.98(b)(5). However, going forward, the Examiner intends to fully enforce 37 C.F.R. § 1.98(b)(5) for future submissions, given the Applicant is now on notice of its requirements.
The objection to claim 15 is withdrawn responsive to the amendment addressing the informalities therein.
Applicant’s arguments with respect to the prior art rejections of the claimshave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
SPECIFICATION
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “[[DISPLAY]] DEVICE, [[DISPLAY]] METHOD, AND COMPUTER-READABLE RECORDING MEDIUM FOR RECOGNIZING AND MANIPULATING HANDWRITTEN DATA”.
Appropriate correction is required.
CLAIM OBJECTIONS 
The Examiner objects to claim 4 for having the following informality: the grammar of “becomes less than a threshold value, or becomes less than or equal to the threshold value” is redundant, because the choice between “less than” and “less than or equal to” is the same as the choice between “less than or equal to.” Accordingly, the first choice should be deleted (“when a distance between the one or more characters and the first character string 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 I.	PARK DISCLOSES CLAIMS 1–3, 5–11, 13, AND 14.
Claims 1–3, 5–11, 13, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0331605 A1 (“Park”).
Claim 1
Park discloses 
A display device comprising: a display; and a circuitry configured to 
Referring to FIGS. 1A–1C, “mobile terminal 100 is shown having components such as . . . an output unit 150, an interface unit 160, a memory 170, [and] a controller 180.” Park ¶ 34. “The output unit 150 is shown having a display unit 151,” Park ¶ 40, and the memory 170 configures the controller 180 (the claimed circuitry) to perform the functionality disclosed in the Park reference. Park ¶¶ 43–44.
display, on the display, a first character string, 
As shown in FIG. 6(a), controller 180 initially outputs the character string “SAY TO HER” in an output region 310 of touch screen 151. Park FIG. 6(a).
and one or more characters converted from handwritten data,
“Based on a touch input applied to the input region 410, the controller 180 outputs a first word 501 to the editing state display region 510 as shown in FIG. 6(a).” Park ¶ 180. In one example, the “touch input applied to the input region 410” that controller 180 converts into first word 501 includes one or more handwritten characters. Park ¶ 162. 
That being said, even though Park does explicitly display one or more characters previously converted from handwritten data, those reviewing this rejection are advised that claim 1 is drafted in such a way that prior art need not disclose converting characters from handwritten data in order to disclose this limitation. This is because claim 1 broadly recites circuitry “configured to” display characters that are already converted from handwritten data. Any circuitry configured to display any characters is necessarily “configured to” display characters that were converted from handwritten data, because the claim language does not require the circuitry to convert the handwritten data. A character is a character, regardless of what process outside the scope of the claimed invention lead to the creation of said character.
move the one or more characters with respect to the first character string, 
“Referring to FIGS. 6(b) and 6(d), based on a touch input applied to the first word 501, the controller 180 can control a position of the first word in the output region 310.” Park ¶ 182. More specifically, “based on a fifth touch applied to the first word 501 for a preset period of time” and “a dragging touch input continued from the fifth touch and moving to the output region 310,” the controller 180 controls the position of the first word 501. Park ¶ 182; see also Park ¶ 185 (“the touch screen 151 can output the first word 501 to move to a region corresponding to the sixth touch.”). Park ¶ 185.
display, on the display, a display element or tag indicating an inserting position of the one or more characters into the first character string, according to a positional relationship between the one or more characters and the first character string after moving the one or more characters, 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed between the characters of the string in output region 310 according to the location of the sixth touch input. See Park FIG. 6(b). The symbol is further supplemented with “visual information 513,” which helps illustrate the moving state of the first word 501. See Park ¶ 184.
insert the one or more characters into the inserting position between two adjacent characters of the first character string, respectively nearest to the display element or tag, and generate a second character string which includes both of the first character string and the one or more characters. 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310. When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183.
Claim 2
Park discloses the display device as claimed in claim 1, further comprising: 
an input device configured to accept moving of the one or more characters with respect to the first character string.
As mentioned in the rejection of claim 1, the controller 180 controls the position of the word 501 based on a “touch input.” Park ¶ 182. This is because the display unit 151 is a touch screen that digitizes touches applied thereto, and provides them to controller 180 for further processing. Park ¶¶ 66–69.
Claim 3
Park discloses the display device as claimed in claim 2, 
wherein the positional relationship between the one or more characters and the first character string indicates a distance between the one or more characters and the first character string. 
“When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183 (emphasis added). Accordingly, as shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed between the characters of the string in output region 310 according to the location of the sixth touch input. See Park FIG. 6(b).
Claim 5
Park discloses the display device as claimed in claim 2, 
wherein the circuitry displays the display element or tag when the input device starts to move the one or more characters. 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed between the characters of the string in output region 310 according to the location of the sixth touch input. See Park FIG. 6(b). The symbol is further supplemented with “visual information 513,” which helps illustrate the moving state of the first word 501. See Park ¶ 184.
Claim 6
Park discloses the display device as claimed in claim 2, 
wherein the circuitry hides the display element or tag displayed on the display when the input device releases the one or more characters. 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310,” Park ¶ 183, and in doing so, none of the aforementioned display elements are displayed. FIG. 6(d).
Claim 7
Park discloses the display device as claimed in claim 6, 
wherein the input device performs a drag operation to move the one or more characters in a state where the one or more characters are selected, 
“Referring to FIGS. 6(b) and 6(d), based on a touch input applied to the first word 501, the controller 180 can control a position of the first word in the output region 310. In more detail, based on a fifth touch applied to the first word 501 for a preset period of time and a sixth touch continuously applied with the fifth touch, the controller 180 determines a region of the output region 310. The fifth touch may correspond to a long touch input applied to a region in which the first word 501 is output, and the sixth touch may correspond to a dragging touch input continued from the fifth touch and moving to the output region 310.” Park ¶ 182.
and a drop operation to release the one or more characters being dragged by the drag operation, thereby inserting the one or more characters dropped by the drop operation into the inserting position between the two adjacent characters of the first character string. 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310. When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183.
Claim 8
Park discloses the display device as claimed in claim 1, 
wherein the circuitry displays a frame surrounding the one or more characters, together with the display element or tag. 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed between the characters of the string in output region 310 according to the location of the sixth touch input. See Park FIG. 6(b). The symbol is further supplemented with “visual information 513,” which helps illustrate the moving state of the first word 501. See Park ¶ 184. “For example, the fourth visual information 513 may correspond to the first word 501 having a changed shape or may be implemented as an edge image formed along the outer circumference of the first word 501, or the like.” Park ¶ 184.
Claim 9
Park discloses the display device as claimed in claim 1, 
wherein the display element or tag has an arrow shape with a base end facing the one or more characters, and a pointing end pointing toward the first character string. 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed pointing between the characters of the string in output region 310 according to the location of the sixth touch input, its base facing the first word 501. See Park FIG. 6(b).
Claim 10
Park discloses the display device as claimed in claim 1, 
wherein the display element or tag is an insertion symbol indicating the inserting position between the two adjacent characters of the first character string. 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed pointing between the characters of the string in output region 310 according to the location of the sixth touch input, its base facing the first word 501. See Park FIG. 6(b).
Claim 11
Park discloses the display device as claimed in claim 1, 
wherein the circuitry is configured to display, on the display, the second character string. 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310. When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183.
Claims 13 and 14
Claims 13 and 14 are directed to the same method that the device of claim 1 performs, and to the memory that stores a program for performing the same, respectively. Both claims are therefore rejected according to the same findings and rationale as provided above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	PARK AND CUMMINS TEACH CLAIM 4.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Park as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0016872 A1 (“Cummins”).
Claim 4
Park teaches the display device as claimed in claim 2, but Park does not explicitly say whether its controller 180 uses a “threshold value” when comparing the distance of the dragged word 501 to the existing character string.
Cummins, however, teaches:
display[ing] the display element or tag when a distance between the one or more characters and the first character string becomes less than a threshold value, or becomes less than or equal to the threshold value. 
Specifically, Cummins teaches a graphical user interface that provides feedback to a user “responsive to [a] selected object being moved proximate to (e.g., within a threshold distance of; or overlaying) [a] target [object].” Cummins ¶ 62. “For instance, referring to FIG. 11, a screen 1100 is shown in which a user is about to drag a selected object 1101 over to a target object 1102 using cursor 1103. Referring to FIG. 12, selected object 1101 has now been dragged and is now proximate to (and indeed, in this case, overlaying) target object 1102. In response, feedback 1201 is presented proximate to cursor 1103.” Cummins ¶ 62.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Park’s drag-and-drop mechanism with Cummins’s technique of using a “threshold distance” to decide the best time to provide feedback to the user (in the form of a display element or tag). One would have been motivated to combine Cummins with Park because “when performing a drag/drop operation, it is not always clear to the user what action is going to be taken upon completion of the drag/drop operation,” and Cummins’s technique alleviates that problem. Cummins ¶ 2.
II.	PARK AND OKAMOTO TEACH CLAIMS 12 AND 15–20.
Claims 12 and 15–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Park as applied to claims 1 and 11 above, and further in view of Japanese Patent Publication 10-162000 A (“Okamoto”).1
Claim 12
Park teaches the display device as claimed in claim 11, wherein the circuitry 
displays the second character string horizontally when 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310. When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183.
Park does not appear to explicitly disclose a case where the one or more characters are written vertically, nor does Park’s controller 180 explicitly display the second character string vertically when the one or more characters are written horizontally and the first character string is written vertically.
Okamoto, however, teaches circuitry (main control unit 3) that
displays the second character string horizontally when the one or more characters are written vertically and the first character string is written horizontally, 
As shown in FIG. 5(a), “the user uses an input pen 2b to ‘input a vertical writing’ at an arbitrary place in an input area A on an input screen of a tablet 2a.” Okamoto ¶ 69. “In step S16, the main control unit 3 causes the display screen of the LCD 2c to display the character string after the Kana-Kanji conversion. However, the size of the character string displayed at the row and row designated by the cursor C after the KANA / Kanji conversion is displayed in a size corresponding to the ruled line interval of the row.” Okamoto ¶ 74. 
and the circuitry displays the second character string vertically when the one or more characters are written horizontally and the first character string is written vertically. 
Conversely, as shown in FIG. 7(a), the user uses the input pen 2b to provide a “horizontal writing input” into a “vertically written document.” Okamoto ¶ 88. Consequently, where the document is vertically written but the user inputs horizontal writing, “a desired document is drawn up by carrying out the written input of a desired word.” Okamoto ¶ 97.
It has been held that if “design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in [a] claimed invention,” the claimed invention is obvious. MPEP § 2143 (subsection (II.)(F.)) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). In this case, pursuant to MPEP § 2143 (subsection (II.)(F.)), the Examiner finds the following facts to be supported by at least a preponderance of evidence:
(1) The scope and content of the prior art included a similar or analogous device. The evidence to support this finding was provided supra, where the present rejection maps each claim element to each corresponding element in the prior art. It shall be considered reincorporated by reference as applied to this particular factual finding. Furthermore, although the same field of endeavor is not required to reach a conclusion of obviousness under this rationale, the Examiner nevertheless observes that both Park and Okamoto are the same field of endeavor as that of the applicant’s invention, namely, both disclosures concern graphical user interfaces for inputting and recognizing handwritten data.
(2) Okamoto provides explicit evidence that there were design incentives or market forces which would have prompted adaptation of Park’s known device to work with first and second handwritten data respectively written in horizontal and vertical (or vice-versa) directions, perpendicular to one another. Specifically, “when inputting Chinese characters, there is a case where a Chinese character is not written and inputted, but ‘Hiragana’ is written and inputted, and a Kana character is desired to be converted,” e.g., “where a Chinese character is not known or a case where a document is input rapidly while a phone call is made, such as a case where a handwritten input is used as a memo.” Okamoto ¶ 4. Those problematic circumstances incentivized Okamoto “to provide a handwritten input kana / kanji conversion processing method which can be easily input and is excellent in operability,” again, in light of those circumstances. Okamoto ¶ 8.
(3) The differences between the claimed invention and the prior art (Park) were encompassed in known variations or in a principle known in the prior art (Okamoto). The evidence to support this finding is provided in the portion of the above rejection that maps the relevant claim elements to corresponding portions of Okamoto’s disclosure.
(4) One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. The finding that the skilled artisan could have implemented the claimed variation is supported by Okamoto’s disclosure of exactly how to implement the claimed variation (again, as per the claim mappings above), and the finding that the variation would have been predictable is supported by Okamoto’s particular mode of operation avoiding interference with Park’s mode of operation. Specifically, Okamoto teaches the skilled artisan that no matter what direction the handwritten data is written, it should be converted to the corresponding character string first, see Okamoto ¶ 70, before inserting the character string into the existing on-screen character screen. Since Okamoto converts the handwritten data to text first, and is already adapted to do so for both horizontal and vertical handwriting, the skilled artisan did not need to make any changes to the way that Park inserts the new character string into the old character string. As such, a person with ordinary skill would have been able to predict that combining Park and Okamoto would not cause either of the two references to behave any differently together than when they were separate.
 (5) No additional findings based on the Graham factual inquiries are necessary under these circumstances. 
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enhance Park’s user interface with the ability to receive and insert second handwritten data into existing text that was previously written in a direction perpendicular to the second handwritten data, as taught by Okamoto.
Claim 15
Park teaches the display device as claimed in claim 1, further comprising: 
an input device configured to detect a first handwritten data written along a first direction, and detect a second handwritten data written along a second direction 
As shown in FIG. 4D(b), “when a touch input is applied to the handwriting window 411′, the controller 180 controls the touch screen 151 to output an image based on the touch input.” Park ¶ 162. 
wherein the circuitry is further configured to convert the first handwritten data into the first character string which includes one or more characters arranged to be read along the first direction, 
“The controller 180 can also . . . perform pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters (or word) or images, respectively.” Park ¶ 88.
convert the second handwritten data into a third character string which includes the one or more characters arranged to be read along the second direction, 
“Based on a touch input applied to the input region 410, the controller 180 outputs a first word 501 to the editing state display region 510 as shown in FIG. 6(a).” Park ¶ 180. In one example, the “touch input applied to the input region 410” that controller 180 converts into first word 501 includes one or more handwritten characters. Park ¶ 162. 
to display the first character string and the third character string on the display, 
In addition to displaying first word 501 (the claimed third character string) in the editing state display region 510, controller 180 also outputs the character string “SAY TO HER” (the claimed first character string) in an output region 310 of touch screen 151. Park FIG. 6(a).
display, on the display, the display element or tag indicating the inserting position where the third character string is to be inserted into the first character string, 
As shown in FIG. 6(b), upon dragging the first word 501 to the string displayed in the output region 310, visual information including a carrot symbol (^) is displayed between the characters of the string in output region 310 according to the location of the sixth touch input. See Park FIG. 6(b). The symbol is further supplemented with “visual information 513,” which helps illustrate the moving state of the first word 501. See Park ¶ 184.
and display, on the display, the second character string having the first character string inserted with the third character string at the inserting position, in response to a determination of the inserting position from the input device, the second character string having each of the characters of the first character string and the second character string arranged to be read along the first direction 
“When the sixth touch is released, the controller 180 controls the touch screen to output the first word 501 to a region of the output region 310. When a plurality of characters have already been input on the output region 310, the controller 180 can control the touch screen 151 to output the first word 501 to between the plurality of characters based on the sixth touch.” Park ¶ 183.
wherein the first direction is one of a horizontal direction and a vertical direction. 
In this example, the figures clearly demonstrate that the first direction is the horizontal direction.
Although Park teaches an input unit that can at least detect a second handwritten data written along any direction, Park does not appear to explicitly disclose converting such handwritten data to a character string in cases where the second handwritten data is “written in a second direction perpendicular to the first direction.”
Okamoto, however, teaches a display device (apparatus 1) comprising: 
an input device configured to detect a first handwritten data written along a first direction, 
As shown in FIG. 3, tablet 2a is configured to detect handwritten data written using an input pen 2b along a horizontal direction. Okamoto ¶¶ 61–62.
and detect a second handwritten data written along a second direction perpendicular to the first direction, 
As shown in FIG. 5(a), tablet 2a is further configured to detect handwritten data written using an input pen 2b along a vertical direction. Specifically, “[a]s shown in FIG. 5, in S11, the user uses an input pen 2b to ‘input a vertical writing’ at an arbitrary place in an input area A on an input screen of a tablet 2a.” Okamoto ¶ 69.
wherein the circuitry is further configured to
Much like Park’s controller 180, Okamoto’s apparatus 1 includes a “main control unit 3” configured with via the functional units 4–8 to perform the operations provided in Okamoto’s disclosure. See Okamoto ¶¶ 52, 56, and 60 (referring to FIG. 1).
convert the second handwritten data into a third character string which includes the one or more characters arranged to be read along the second direction, 
“In step S12, the character string recognition unit 4 performs character recognition on the read coordinate data. Then, the character string recognition unit 4 transfers the character string subjected to the character recognition (hereinafter, referred to as ‘recognized character string’) to the main control unit 3.” Okamoto ¶ 70.
display, on the display, the display element or tag indicating the inserting position where the third character string is to be inserted into the first character string, 
As shown in FIG. 5(a), the LCD 2c displays a “cursor C” designating “the row and the position” of where the converted character string is to be displayed. Okamoto ¶ 74. 
and display, on the display, the second character string having the first character string inserted with the third character string at the inserting position, in response to a determination of the inserting position from the input device, the second character string having each of the characters of the first character string and the second character string arranged to be read along the first direction 
“In step S16, the main control unit 3 causes the display screen of the LCD 2c to display the character string after the Kana-Kanji conversion. However, the size of the character string displayed at the row and row designated by the cursor C after the KANA/Kanji conversion is displayed in a size corresponding to the ruled line interval of the row.” Okamoto ¶ 74.
wherein the first direction is one of a horizontal direction and a vertical direction.
Okamoto’s writing direction identification unit 5 configures Okamoto’s main control unit 3 to work with handwritten inputs in both the horizontal and vertical directions. See Okamoto ¶¶ 57 and 60.
It has been held that if “design incentives or other market forces could have prompted one of ordinary skill in the art to vary the prior art in a predictable manner to result in [a] claimed invention,” the claimed invention is obvious. MPEP § 2143 (subsection (II.)(F.)) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). In this case, pursuant to MPEP § 2143 (subsection (II.)(F.)), the Examiner finds the following facts to be supported by at least a preponderance of evidence:
(1) The scope and content of the prior art included a similar or analogous device. The evidence to support this finding was provided supra, where the present rejection maps each claim element to each corresponding element in the prior art. It shall be considered reincorporated by reference as applied to this particular factual finding. Furthermore, although the same field of endeavor is not required to reach a conclusion of obviousness under this rationale, the Examiner nevertheless observes that both Park and Okamoto are the same field of endeavor as that of the applicant’s invention, namely, both disclosures concern graphical user interfaces for inputting and recognizing handwritten data.
(2) Okamoto provides explicit evidence that there were design incentives or market forces which would have prompted adaptation of Park’s known device to work with first and second handwritten data respectively written in horizontal and vertical (or vice-versa) directions, perpendicular to one another. Specifically, “when inputting Chinese characters, there is a case where a Chinese character is not written and inputted, but ‘Hiragana’ is written and inputted, and a Kana character is desired to be converted,” e.g., “where a Chinese character is not known or a case where a document is input rapidly while a phone call is made, such as a case where a handwritten input is used as a memo.” Okamoto ¶ 4. Those problematic circumstances incentivized Okamoto “to provide a handwritten input kana / kanji conversion processing method which can be easily input and is excellent in operability,” again, in light of those circumstances. Okamoto ¶ 8.
(3) The differences between the claimed invention and the prior art (Park) were encompassed in known variations or in a principle known in the prior art (Okamoto). The evidence to support this finding is provided in the portion of the above rejection that maps the relevant claim elements to corresponding portions of Okamoto’s disclosure.
(4) One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art. The finding that the skilled artisan could have implemented the claimed variation is supported by Okamoto’s disclosure of exactly how to implement the claimed variation (again, as per the claim mappings above), and the finding that the variation would have been predictable is supported by Okamoto’s particular mode of operation avoiding interference with Park’s mode of operation. Specifically, Okamoto teaches the skilled artisan that no matter what direction the handwritten data is written, it should be converted to the corresponding character string first, see Okamoto ¶ 70, before inserting the character string into the existing on-screen character screen. Since Okamoto converts the handwritten data to text first, and is already adapted to do so for both horizontal and vertical handwriting, the skilled artisan did not need to make any changes to the way that Park inserts the new character string into the old character string. As such, a person with ordinary skill would have been able to predict that combining Park and Okamoto would not cause either of the two references to behave any differently together than when they were separate.
 (5) No additional findings based on the Graham factual inquiries are necessary under these circumstances. 
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enhance Park’s user interface with the ability to receive and insert second handwritten data into existing text that was previously written in a direction perpendicular to the second handwritten data, as taught by Okamoto.
Claim 16 
Park and Okamoto teach the display device as claimed in claim 15, 
wherein the input device is configured to detect second handwritten data, 
As shown in FIG. 4D(b), “when a touch input is applied to the handwriting window 411′, the controller 180 controls the touch screen 151 to output an image based on the touch input.” Park ¶ 162. 
and the circuitry is configured to convert the second handwritten data into the third character string which includes the one or more characters written along the second direction. 
“The controller 180 can also . . . perform pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters (or word) or images, respectively.” Park ¶ 88.
Claim 17
Park and Okamoto teach the display device as claimed in claim 16, wherein the circuitry is configured to 
convert the first handwritten data by a character recognition of the first handwritten data, and display a first candidate of a first recognition result as the first character string. 
“The controller 180 can . . . perform pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters (or word) or images, respectively.” As shown in FIGS. 4D(b) and (c), “the controller 180 controls the touch screen 151 to analyze a touch input applied to the handwriting window 411′, analyze a similar word, and output a word matched to the image to the editing state display region 510.” Park ¶ 162. The Examiner acknowledges that this teaching was used earlier to anticipate circuitry configured to convert and display the result of second handwritten data, but any controller 180 (i.e. circuitry) configured to convert a “second” handwritten data to a “second” character string is necessarily configured to convert and display any handwritten data to any corresponding character string (including “first” handwritten data for a “first” character string). See MPEP § 2114 (subsection IV.) (“Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.”).
Claim 18 
Park and Okamoto teach the display device as claimed in claim 17, wherein the circuitry is configured to 
convert the second handwritten data by a character recognition of the second handwritten data, and display a second candidate of a second recognition result as the third character string. 
“The controller 180 can . . . perform pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters (or word) or images, respectively.” As shown in FIGS. 4D(b) and (c), “the controller 180 controls the touch screen 151 to analyze a touch input applied to the handwriting window 411′, analyze a similar word, and output a word matched to the image to the editing state display region 510.” Park ¶ 162.
Claim 19
Park and Okamoto teach the display device as claimed in claim 15, wherein the circuitry is configured to 
convert the first handwritten data into the first character string by a process including a handwriting recognition and a character conversion. 
“The controller 180 can . . . perform pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters (or word) or images, respectively.” As shown in FIGS. 4D(b) and (c), “the controller 180 controls the touch screen 151 to analyze a touch input applied to the handwriting window 411′, analyze a similar word, and output a word matched to the image to the editing state display region 510.” Park ¶ 162. The Examiner acknowledges that this teaching was used earlier to anticipate circuitry configured to convert and display the result of second handwritten data, but any controller 180 (i.e. circuitry) configured to convert a “second” handwritten data to a “second” character string is necessarily configured to convert and display any handwritten data to any corresponding character string (including “first” handwritten data for a “first” character string). See MPEP § 2114 (subsection IV.) (“Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.”).
Claim 20
Park and Okamoto teach the display device as claimed in claim 15, wherein the circuitry is configured to 
convert the first handwritten data into the first character string by a process including a handwriting recognition and a language conversion.
The broadest reasonable interpretation of a process of “language conversion of the handwriting recognition” includes a process where, “in the case of the Japanese language, Hiragana characters are converted into Kanji characters or Katakana characters.” (Spec. ¶ 133). As understood by the Examiner, the characters of Hiragana, Kanji, and Katakana each have different linguistic origins, even if they are usable to write the same language (Japanese). 
For its part, Okamoto teaches that first “the character string recognition unit 4 performs character recognition on the read coordinate data” of the handwriting, Okamoto ¶ 70, and subsequently, “the Kana-Kanji conversion unit 6 converts the transferred recognition character string into Kana-Kanji and transfers the character string after Kana-Kanji conversion to the main control unit 3.” Okamoto ¶ 73.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.​uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this Office Action, quotations and citations of “Okamoto” refer to the paragraph numbers provided the English translation of the reference, which is titled “Foreign Reference” and stamped with a March 29, 2022 mailing date in this application’s file wrapper.